Honorable Bevington Reed                      Opinion No.    M-700
Commissioner,    Coordinating
   Board Texas College and                    Re:       Authority of Junior College
   University System                                    Districts to acquire build-
P. 0. Box 12789, Capitol Station                        ings and lands for buildings
Austin,  Texas 78711                                    under eminent domain.

Dear Dr.    Reed:

           In your letter requesting     an opinion from      this office,   you sub-
mitted   the following question:

                   “Under Section 51. 073 or any other section
           of the Texas Education Code does the Board of Trustees
           of a County Junior College District have the power of
           eminent domain for the purpose of acquiring buildings,
           lands for building or campus sites,   or other property
           determined by the Board of Trustees     of such districts
           to be needed to carry out the authorized functions of
           such districts?  ”

           V.A.   T.S.,   Education   Code,   Article    51. 073 states   that:

                   “The Board of Trustees     of junior college districts
           shall be governed in the establishment,     management,     and
           control of the junior college by the general law governing
           the establishment,    management,    and control of independent
           school districts   insofar as the general law is applicable. ”

         To determine the power of an independent school district with
regard to the power of eminent domain, Article 23. 31 of the Education
Code, Vernon’s   Civil Statutes, states that:

                   “(a) All independent school districts    . . shall
           have the power by the exercise  of the right of eminent
           domain to acquire fee simple title to real property for




                                       -3384-
                                                                                 .   .




Honorable     Bevington   Reed,   page 2       (M-700)




            the purpose of securing sites upon which to construct
            school buildings or for any other purpose which may
            be deemed necessary    for the independent school dis-
            trict. ‘I

          These two sections of the Texas Education Code are intended
to be read together.  By means of them, the Legislature    has conferred
upon the Board of Trustees   of a Junior College District, the power of
eminent domain.

           In conclusion,  it is our opinion that the Board of Trustees    of a
Junior College District,     by virtue of the reading together of Sections
51.073 and 23.31 of the Texas Education Code, has the power of eminent
domain for the purpose of acquiring buildings,       lands for building or cam-
pus sites,    or other property determined by the Board of Trustees      of such
districts   to be needed to carry out the authorized functions of such dis-
tricts.

                                   SUMMARY

                    Under Articles   51.073 and 23. 31 of the Texas
            Education Code, the Board of Trustees      of a Junior
            College District has the power of eminent domain for
            the purpose of acquiring buildings,   lands for building
            or campus sites, or other property determined by the
            Board of Trustees   of such districts  to be needed to
            carry out the authorized functions of such districts.
                                             n




                                           [&IIiJ&~
                                               Attor     ey General   of Texas

Prepared     by Edward B. Rather
Assistant    Attorney General

APPROVED:
OPINION COMMITTEE


                                      -3385-
Honorable   Bevington   Reed,   page 3     (M-700)




Kerns Taylor,   Chairman
W. E. Allen,  Co-Chairman

James McCoy
Malcolm Quick
Tom Sedberry
Houghton Brownlee

Meade F. Griffin
Staff Legal Assistant

Alfred Walker
Executive Assistant

Nola White
First Assistant




                                  -3386-